DETAILED ACTION

This action is in response to Applicant’s amendment received on June 23, 2022.
Claims 1-12 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abeln et al. (US PG Pub No. 2007/0140785), hereinafter “Abeln”.
Regarding claim 1, Abeln discloses a pinion (Fig. 1 (2)) for transmitting movement about an axis of rotation (Fig. 1 (dashed line)), said pinion comprising two laterally opposed faces, wherein each of the two faces comprises a bearing surface (Fig. 2 (2’ & 2’’)) having thereon a raised motif (20 & 21), the raised motif (20 & 21) of the each bearing surface (Fig. 2 (2’ & 2’’)) being the same, the motif of said bearing surfaces being formed such that the superposition of this raised motif (20 & 21) and the specular image thereof intersect only at one or more points (Figs. 1 & 2 (it can be seen that the raised motifs intersect each other at several points)), irrespective of the angular position of superposition of the specular image of the raised motif (20 & 21) in relation to the raised motif  (Figs. 2 (20) & 6 (d)).
Regarding claim 2, Abeln discloses the pinion according to claim 1, wherein the motif (20 & 21) is arranged at least near an edge of the bearing surface (Fig. 2 (2’ & 2’’)) radially furthest away from the center of rotation of the pinion (2).
Regarding claim 3, Abeln discloses the pinion according to claim 1, wherein the motif (20 & 21) comprises the repetition of an elementary motif (Fig. 6 (d)).
Regarding claim 4, Abeln discloses the pinion according to claim 3, wherein the elementary motif (Fig. 6 (d)) has the shape of an arc or a line segment, the extension of which does not pass through the axis of rotation (Fig. 1 (dashed line)) of the pinion.
Regarding claim 5, Abeln discloses the pinion according to claim 1, wherein the raised motif (20 & 21) is made by micromachining (paragraph 22).
Regarding claim 6, Abeln discloses the pinion according to claim 5, wherein laser micromachining is used (paragraph 22).
Regarding claim 7, Abeln discloses a mechanical assembly (Fig. 1) for the transmission of movement about an axis of rotation (Fig. 1 (dashed line)), comprising a first mechanical component (Fig. 1 (1)), a second mechanical component (Fig. 1 (2)), a third component (Fig. 1 (3)) and a fourth component (Fig. 1 (4)), the components (Fig. 1 (1, 2, 3 & 4)) being juxtaposed along the axis of rotation (Fig. 1 (dashed line)), the second and third components (Fig. 1 (2 & 3)) being gripped between the first and fourth components (Fig. 1 (1 & 4)) by tightening means (Fig. 1 (15)) so that each component is rotatably fixed relative to one another about the axis of rotation (Fig. 1 (dashed line)), each component (Fig. 1 (1, 2, 3 & 4)) being in contact with its neighboring component through a contact surface wherein the second and third components (Fig. 1 (2 & 3)) are each a pinion according to claim 1.
Regarding claim 8, Abeln discloses the mechanical assembly according to claim 7, wherein the second and third mechanical components (Fig. 1 (2 & 3)) are arranged so that neither has a direction of assembly or are identical (Fig. 1).
Regarding claim 9, Abeln discloses a combustion engine comprising a mechanical assembly (paragraph 18) according to claim 7.
Regarding claim 10, Abeln discloses the combustion engine according to claim 9, wherein the first component (1) is a crankshaft (paragraph 18).
Regarding claim 11, Abeln discloses the combustion engine according to claim 9, wherein the fourth component (4) is a pulley (paragraph 18).
Regarding claim 12, Abeln discloses a vehicle comprising a combustion engine (paragraphs 7 & 18) according to claim 9.

Response to Arguments
Applicant’s remarks filed on June 23, 2022 have been fully considered but they are not deemed persuasive.
With regard to the Drawings Objection, Applicant provided a set of Drawings. Therefore, the Drawings Objection is withdrawn.
With regard to the Specification Objection, Applicant provided an Abstract. Therefore, the Specification Objection is withdrawn.

Applicant contends that the reference of Abeln et al. (US PG Pub No. 2007/0140785), hereinafter “Abeln” does not disclose that both faces of the pinion are provided with a raised motif or pattern. Examiner submits that as can be seen in Figures 1 and 2 of Abeln, both sides of the pinions 2 and 3 disclose a raised motif. These raised motifs are located on the left and right side of pinion 2 and on the left and right side of pinion 3. Examiner further submits that once the raised motifs of pinions 2 and 3 are pressed against each other, they turn into a mirror image of each other. Therefore, it is understood that the reference of Abeln teaches the required limitations of the claims.
Accordingly, the grounds of rejection are deemed proper.

THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747